                          3in       Uniteb States! Bisftrict Court
                          tor tl^r ^outtiem Biotrict ot C^eorsia
                                     PntttOlotcii Btbtototi

              EDRIN KENNY ARDER TEMPLE,

                    Plaintiff,

                    V.                                          No. 2:18-cv-91


              McINTOSH COUNTY, GEORGIA,
              SHERIFF STEPHAN JESSUP,
              individually and in his
              official capacity, SERGEANT
              ROBERT COX, individually and in
              his official capacity, McINTOSH
              COUNTY SHERIFF'S OFFICE, JOHN
              DOES, AND CORPORAL DILLION
              HOWARD, individually and in his
              official capacity.

                     Defendants.


                                                  ORDER


                    Before   the   Court   is   Defendants   Mclntosh   County,   Georgia,

              Sheriff Stephen Jessup,^ individually and in his official capacity.

              Sergeant Robert Cox, individually and in his official capacity.

              Corporal Dillon Howard,^ individually and in his official capacity,

              and Mclntosh County Sheriff's Office's Motion to Dismiss.               Dkt.




              ^ Improperly identified as Stephan Jessup in the Complaint,
              2 Improperly identified as Dillion Howard in the Complaint,
A0 72A
(Rev. 8/82)
No. 4.   The Motion has been fully briefed and is ripe for review.^

For the reasons set forth below, Defendants' Motion is GRANTED.

                                   BACKGROUND


     This case involves Plaintiff's claims against various law

enforcement    officers      and     entities      for   alleged   actions   taken

against Plaintiff during an arrest.                The facts stated herein are

taken solely from Plaintiff's Complaint and are assumed to be true

pursuant to Rule 12(b)(6).            As stated in Plaintiff's Complaint,

Plaintiff alleges that on or around July 21, 2016, he was standing

in his father's yard talking to his father.                Dkt. No. 1 ^ 12.       Law

enforcement personnel from the Mclntosh County Sheriff s Office

arrived and ordered Plaintiff to get on the ground.                      Id. S[ 13.

Plaintiff left the immediate location on foot and was arrested by

Defendant Cox.     Id. 1 14.


     Then,    while   Cox    had     Plaintiff      on   the   ground   secured    in

handcuffs.    Defendant Howard         and   his    K9 partner.    Axel,   charged

toward Plaintiff.     Id. 5 16.       Howard shouted loudly to Cox, ^'Bobby

watch out" and Cox intentionally positioned his body away from

Plaintiff.     Id.    11    17-18.      K9   Axel    bit   and   clamped   down    on

Plaintiff's leg and thrashed violently back and forth resulting in

Plaintiff experiencing excruciating pain and causing his left leg

to bleed.     Id. 11 21-22, 30-31.           Neither Howard nor Cox gave K9



3 Plaintiff never responded to Defendants' Motion to Dismiss that was filed on
August 22, 2018, but as the 14-day deadline for a response to the motion has
passed. Defendants' Motion is ripe for review.
                                         2
Axel a command to release his bite, and Cox did not intervene to

pry K9 Axel off of Plaintiff's leg.          Id. Sli 24-26.    While K9 Axel

was clamped down on his leg, Plaintiff heard someone yell ^'[h]e's

in handcuffs."      Id. SI 28.    Howard eventually grabbed K9 Axel by

the collar causing the dog to release his bite.               Id. SI 27.    Cox

called for an      ambulance, but at no        point did    any of the law

enforcement personnel present render first aid to Plaintiff.                Id.

SISI 32-33.   As a result of the dog bite. Plaintiff suffered severe

and serious permanent injuries and mental anguish.             Id. SI 34.

      Plaintiff    filed    federal      claims   against    Defendants     for

violations of the Fourth, Fifth, and Fourteenth Amendments under

42 U.S.C. § 1983 (Counts 1 and 2) and for municipal liability under

42 U.S.C. § 1983 (Count 3), and he filed               state law    claims of

negligence, assault, battery, intentional infliction of emotional

distress, and respondeat superior^ (Counts 4-8).              Plaintiff also

claims    that     Defendants     were     deliberately     indifferent      to

Plaintiff's rights under the Fourteenth Amendment (Count 9)                  In

response. Defendants filed a Motion to Dismiss on August 22, 2018,

arguing that Plaintiff's Complaint fails to state a claim upon




'' The Complaint says ^^Respondent Superior," but the Court construes this to be
a claim for respondeat superior.
5 The Complaint says "Indeliberate Indifference," but the Court construes this
to be a claim for deliberate indifference.
which relief can be granted under Federal Rule of Civil Procedure

12(b)(6).   Plaintiff has not responded to Defendants' Motion.®

                                LEGAL STANDARD


     Federal    Rule     of    Civil   Procedure         8(a)     requires       that    a

plaintiff's complaint contain ^^a short and plain statement of the

claim showing that the pleader is entitled to relief."                           Fed. R.

Civ. P. 8(a).    When ruling on a motion to dismiss brought pursuant

to Rule 12(b)(6), a district court must accept as true the facts

set forth in the complaint and draw all reasonable inferences in

the plaintiff's favor.         Randall v. Scott, 610 F.3d 701, 705 (11th

Cir. 2010). Although a complaint need not contain detailed factual

allegations, it must contain ^'enough facts to state a claim to

relief that is plausible on its face."                   Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).


     ^^A claim has facial plausibility when the plaintiff pleads

factual   content   that      allows   the    court      to   draw   the    reasonable

inference that the defendant is liable for the misconduct alleged."

Ashcroft V. Iqbal, 556 U.S. 662, 678 (2009).                     The Court accepts

the allegations in the complaint as true and draws all reasonable

inferences in favor of the plaintiff.                    Ray v. Spirit Airlines,

Inc., 836 F.3d 1340, 1347 (11th Cir. 2016).                      However, the Court




® Plaintiff's Complaint also includes claims against unidentified "John Does,"
but those unidentified   individuals    are   not   at   issue   before    the   Court   in
Defendants' Motion.
does not accept as true threadbare recitations of the elements of

the claim and disregards legal conclusions unsupported by factual

allegations. Iqbal, 556 U.S. at 678-79. At a minimum, a complaint

should     ^'contain   either       direct   or      inferential      allegations

respecting      all the   material elements          necessary to sustain         a

recovery under some viable legal theory."                  Fin. Sec. Assurance,

Inc. V. Stephens, Inc., 500 F.3d 1276, 1282-83 (11th Cir. 2007)

(per curiam) (quoting Roe v. Aware Woman Ctr. for Choice, Inc.,

253 F.3d 678, 683 (11th Cir. 2001)).

                                    DISCUSSION


I.     Failure to Respond

       As an initial matter, the Court will first address Plaintiff's

failure to respond to Defendants' Motion to Dismiss.                   Local Rule

7.5    states   that   ^'[u]nless    these   rules    or    the   assigned    Judge

prescribes otherwise, each party opposing a motion shall serve and

file   a   response    within   fourteen     (14)    days   of    service    of the

motion. . . . Failure to respond within the applicable time period

shall indicate      that there is no opposition              to   [the] motion."

Defendants filed their Motion to Dismiss on August 22, 2018, and

Plaintiff was served in accordance with directives from the Court


Notice of Electronic Filing.          Dkt. No. 4 at 18.       As of the date of

this Order—over four months later—Plaintiff has not responded to

Defendants' Motion.
       ^^Because of this failure to respond, the Court considers

Plaintiff to    have    ^no   opposition'    to    the    motion."      Se.   Bus.

Network, Inc. v. Sec. Life of Denver Ins. Co., No. CV 415-159,

2015 WL 5092624, at *3 (S.D. Ga. Aug. 27, 2015) (quoting LR 7.5).

^'However, the Eleventh Circuit has held that a district court may

only dismiss an action for failure to comply with a local rule

when Ml) a party engages in a clear pattern of delay or willful

contempt   (contumacious      conduct);     and    (2)    the   district      court

specifically finds that lesser sanctions would not suffice.'" Id.

(quoting World Thrust Films, Inc. v. Int'l Family Entm't, Inc., 41

F.3d   1454,   1456   (11th   Cir.1995)).         Here,   the   Court   finds   no

evidence of a ''clear pattern of delay or contempt," and therefore,

the Court must review the merits of Defendants' Motion.                 Id.

II.    Claims Against Mclntosh County Sheriff s Office

       Turning to the merits of Plaintiff's Complaint, Plaintiff

lists Mclntosh County Sheriff's Office as a Defendant.                  However,

"it is well-settled that sheriff's departments generally are not

considered legal entities subject to suit."               Davis v. Pope, No. CV

511-105, 2012 WL 3757653, at *2 (S.D. Ga. Aug. 28, 2012) (citing

Lovelace v. Dekalb Cent. Prob., 144 F. App'x 793, 795 (11th Cir.

2005); Bunyon v. Burke Cnty., 285 F.Supp.2d 1310, 1328 (S.D. Ga.

2003)).    "[T]he capacity to be sued is 'determined by the law of

the state in which the district court is held.'"                Lawal v. Fowler,

196 F. App'x 765, 768 (11th Cir. 2006) (quoting Fed. R. Civ. P.
17(b)).   Georgia ''recognizes only three classes as legal entities,

namely:   (1)   natural    persons;    (2)    an    artificial       person   (a

corporation); and (3) such quasi-artificial persons as the law

recognizes as being capable to sue." Id. (quoting Georgia Insurers

Insolvency Pool v. Elbert County, 368 S.E.2d 500, 502 (Ga. 1988)).

The Eleventh Circuit and federal district courts in Georgia have

routinely held that under Georgia law, sheriff s offices are not

legal entities capable of being sued.            See, e.g., Lawal, 196 F.

App'x at 768 (affirming magistrate judge's finding that the Douglas

County Sheriff's Department in Georgia was not capable of being

sued); Lovelace, 144 Fed. App'x. at 795 (agreeing with the district

court's finding that the Dekalb County Police Department was not

a legal entity subject to suit under § 1983); Davis, 2012 WL

3757653 at *2 (finding Coffee County Sheriff's Office to not be a

legal entity capable of being sued);          Harris v. Lawson, No. 7:08-

CV-70   (HL), 2008   WL   4003999,    at *2     (M.D.   Ga.   Aug.   27,   2008)

("[TJhere is no such provision in the Georgia Constitution or Code

that    designates   a    sheriff's    office      as   a   legal    entity.").

Accordingly, the Mclntosh County Sheriff s Office is not capable

of being sued in this case.          Defendants' Motion with respect to

the Mclntosh County Sheriff s Office is GRANTED and the Mclntosh

County Sheriff's Office is DISMISSED.
III. Federal Law Claims Under § 1983

     A. Claims Against Mclntosh County, Georgia: Municipal

        Liability

     Plaintiff    also   alleges    claims    against   Mclntosh    County.

Specifically, under Count 8, Plaintiff alleges that the acts of

the other Defendants can be imputed to Mclntosh County under a

theory of respondeat superior."^         In other words, it appears that

Plaintiff is attempting to hold Mclntosh County vicariously liable

for the    actions   of employees    of the    sheriff's   office   or for

violation of some official policy of custom.

     First, to the extent that Plaintiff makes any federal claims

against Mclntosh County based on a theory of vicarious liability

under 42 U.S.C. § 1983 (2018), those claims must fail. "A county's

liability under § 1983 may not be             based   on the   doctrine of

respondeat superior."      Grech v. Clayton County, 335 F.3d 1326 at

1329 (11th Cir. 2003) (citing City of Canton v. Harris, 489 U.S.

378, 385 (1989); Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694

(1978)).

     Moreover, any claims against Mclntosh County for municipal

liability under § 1983 also fail.           A county can only be liable

under § 1983 for acts for which it is ^'actually responsible".            Id.

Therefore,   Plaintiff    ''must   identify    a   municipal   'policy'   or




  Plaintiff's Complaint lists the cause of action as '^Imputable Negligence:
Respondent [sic] Superior." Dkt. No. 1 at 12.
                                     8
^custom' that has caused [his] injury."            Id.     (citations omitted)

(alteration in original).        Plaintiff can do this by identifying an

official policy or custom or an unofficial policy or custom as

evidenced by the repeated acts of a final policy maker for the

county.     Id.   But in doing so, the Plaintiff must show that the

county ^'has authority and responsibility over the governmental

function in issue"—which is the function of law                   enforcement in

this case.    Id. at 1330.


     Plaintiff cannot       bring    a   policy    or   custom    claim   against

Mclntosh County because the county does not have authority to

establish law enforcement policies or customs for sheriffs or their

employees.        Here,   the   government      function     at   issue   is   law

enforcement because this case involves allegations of excessive

force during an arrest.         '''In contrast to the State, counties have

no authority or control over, and no role in, Georgia sheriffs'

law enforcement function.          Counties do not grant sheriffs their

law enforcement powers, and neither prescribe nor control their

law enforcement duties and policies." Id. at 1336 (citing O.C.G.A.

§ 15-16-23; Wayne County v. Herrin, 437 S.E.2d 793, 798 (Ga. Ct.

App. 1993)); see also Manders v. Lee, 338 F.3d 1304, 1311 (11th

Cir.2003)     ("[UJnder     Georgia's        Constitution,    the     State    has

exclusive authority and control over the duties and affairs of the

sheriff's office.").       "Georgia sheriffs, when acting in the areas

of law enforcement, duties in the courts, and corrections, are


                                         9
^state actors,' not ^county actors.'"                Slaughter v. Dooly Cty.,

No. 5:06-CV-143CAR, 2007 WL 2908648, at *6 (M.D. Ga. Sept. 28,

2007).    Therefore, even if Plaintiff's Complaint alleged a law

enforcement policy or custom that caused him injury—which it does

not—Plaintiff    could     not   hold   Mclntosh      County       liable    for   that

alleged policy or custom because the county has no responsibility

or authority over that governmental function.

     Therefore,     with    respect     to     any    federal       claims    against

Mclntosh County, Defendants' Motion is GRANTED.

     B. Official Capacity Claims Against Sheriff Jessup, Sergeant

         Cox, and Corporal Howard in their Official Capacities:

         Eleventh Amendment Immunity

     Plaintiff brings claims against Sheriff Jessup, Sergeant Cox,

and Corporal Howard in their official capacities.                      In response,

these three Defendants argue that they are entitled to Eleventh

Amendment immunity from suit in their official capacities.                    Because

Jessup, Cox, and Howard act as arms of the state in their official

capacities when conducting law enforcement functions, they are

entitled to Eleventh Amendment immunity.

    "The Eleventh Amendment protects a State from being sued in

federal court without the State's consent."               Manders, 338 F.3d at

1308.    The   Eleventh    Amendment    bars   suit    when    a   state itself is




                                        10
sued or when an ^^arm of the State" is sued.         Id. at 1308.®    ^'Whether

a defendant is an ^arm of the State' must be assessed in light of

the particular function in which the defendant was engaged when

taking the actions out of which liability is asserted to arise."

Id.     The Eleventh Circuit analyzes four factors to determine

whether an entity is an ^'arm of the State" in carrying out a

particular function: ^Ml) how state law defines the entity; (2)

what degree of control the State maintains over the entity; (3)

where the entity derives its funds; and (4) who is responsible for

judgments against the entity."         Id. at 1309.

      First, ^^under the Georgia Constitution, a sheriff's office is

independent from the county in which it operates."                Townsend v.

Coffee Cty., 854 F. Supp. 2d 1345, 1350 {S.D. Ga. 2011) (citing

Grech, 335 F.3d at 1332, 1335).          As stated above, ^Mi]n contrast

to the State, counties have no authority or control over, and no

role in, Georgia sheriffs' law enforcement function," and this

rule extends to a sheriff's deputies who are "employees of the

sheriff, not the county."          Grech, 335 F.3d at 1336.          Thus, the

first   factor    weighs   in   granting    Eleventh    Amendment    immunity.

Second, the state has "direct and substantial control" over the




® When a plaintiff sues a state officer in his official capacity, that suit is
considered a suit against the state, or an arm of the state, itself. See Will
V. Mich. Dep^t of State Police, 491 U.S. 58, 71 (1989) ("[A] suit against a
state official in his or her official capacity is not a suit against the official
but rather is a suit against the official's office. As such, it is no different
from a suit against the State itself." (citations omitted)).
                                       11
sheriffs' offices, making this factor also weigh '^heavily in favor"

of granting immunity.    Manders, 338 F.3d at 1322.    The third factor

cuts both ways because while counties bear ^^the major burden of

funding" the sheriffs' offices, that funding is mandated by the

state and the state separately funds sheriffs' annual training,

provides for the Governor's disciplinary procedure over sheriffs

for use of excessive force, and pays for certain state offenders

in sheriff-supervised county jails.         Id. at 1323.   Because the

counties cannot dictate      how    sheriffs spend the   state-mandated

budget funding, the Eleventh Circuit found in Manders that this

''attenuated" financial control by the county compared to the state

involvement was "sufficient to tilt the third factor . . . toward

immunity."     Id. at 1323-24.     Finally, under the fourth factor, "a

Georgia county is not monetarily responsible for judgments against

a sheriff in tort or civil rights actions, but there is no law

expressly requiring the state to pay such a judgment, so a sheriff

would    have to   pay that judgment out of      his sheriff's   office

budget."     Townsend, 854 F. Supp. 2d at 1351-52 (citing Manders,

338 F.3d at 1327).      However, even though this final factor cuts

against immunity, it "does not defeat [the Defendants'] immunity

claim."     Manders, 338 F.3d at 1328.

        Based on these factors, the Eleventh Circuit found in Manders

that a sheriff was an "arm of the State" in regard to his use-of-

force policy at a jail.     Id. at 1328.    This Court and others have

                                     12
interpreted the holding in Manders to also apply to other law

enforcement functions of sheriffs beyond jail responsibilities,

such as arrests.      See, e.g., Townsend, 854 F. Supp. 2d at 1352

(^^[A]rrests fall squarely within the traditional law-enforcement

responsibilities     of    a   sheriff    and    his   deputies.");    Jude    v.

Morrison, 534 F. Supp. 2d 1365, 1372 (N.D. Ga. 2008) (^MT]his court

notes that it is bound by the Eleventh Circuit's determination

that    when   sheriffs    (and   their       deputies)   are   performing    law

enforcement duties, they are considered to be an arm of the state,

not county officials."); Lewis v. Wilcox, 3:06-CV-29, 2007 WL

3102189, at *9 (M.D. Ga. Oct. 23, 2007) ("'Law enforcement, like

corrections, is     an     area   over   which    Georgia   sheriffs   exercise

complete and independent control.              Consequently, the factors as

applied in Manders inform the Court's decision in this case."

(internal citation omitted)). For example, in Townsend, this Court

found that a sheriff's deputy was acting as an ^'arm of the State"

and entitled to immunity where he detained a woman by grabbing her

arm, placing his weapon to her head, and handcuffing her. ,854 F.

Supp. 2d. at 1349.         This Court, interpreting Manders, reasoned

that under those facts, an investigatory stop and arrest qualified

as traditional law        enforcement functions that ^'the        state alone—

not the county—has delegated to the sheriff's office."                  Id. at

1352.     Here, the actions alleged             against   Defendants—excessive

force used during an arrest of a suspect who was handcuffed and

                                         13
bitten by a police K9—also involved traditional law enforcement

functions of arrest and detention.              Thus, after analyzing the

Manders     factors   and   in   accordance   with   the   reasoning    of that

opinion, the Court finds that Defendants Jessup,^ Cox, and Howard

were acting as arms of the state in the alleged facts of this case

and   are    therefore      entitled   to   Eleventh    Amendment      immunity.

Defendants' Motion with respect to claims against these three

Defendants in their official capacities is GRANTED.^®




5 Although the Complaint does not allege that Sheriff Jessup was personally
involved in the arrest, the Eleventh Amendment analysis under the Manders
factors above still applies to claims against Jessup in his official capacity.
The Complaint alleges in Count 9 either that Jessup was deliberately indifferent
to the rights of Plaintiff under the Fourteenth Amendment—although this claim
is only evidenced by the title of the count—or that he is liable in a supervisory
capacity for failing to prevent his deputies from engaging in excessive force
and failing to discipline them for excessive force. Any claims against Jessup
in his official capacity under this count for any alleged policy or supervision
related to excessive force still involve a law enforcement function, and thus,
he is still considered an arm of the State under Manders.     See Manders, 338
F.3d at 1319 ("The sheriff's authority to use force or the tools of violence,
whether deadly or non-deadly force, . . . [is] directly derived from the State
and not delegated through the county entity. In addition, use of force and
creating force policy are quintessential policing functions, exercised by
sheriffs in initial arrests              If the Eleventh Circuit found that the
sheriff in Manders was an arm of the state based on the factors described above
for use of force policy in a jail, then it stands to reason that Sheriff Jessup
in this case is an arm of the State for any alleged policy decisions or
discipline for his deputies regarding excessive force in arrests. Therefore,
Jessup is protected in his official capacity by Eleventh Amendment immunity and
any claims against Jessup in his official capacity must be dismissed.

  Defendants also argue that they are not "persons" within the meaning of § 1983
because they are being sued in their official capacity and were acting in a law
enforcement function under the authority of the state (and thus were equivalent
to the state).   Because the Court finds that Defendants are entitled to Eleventh
Amendment immunity, it need not address this additional argument. See Manders,
338 F.3d 1304 at 1328 n.53 (declining to address this statutory issue under §
1983 on appeal).
                                       14
     C. Claims Against: Sheriff Jessup in His Individual Capacity:

       Supervisory Liability

     Plaintiff also brings claims against Jessup, Cox, and Howard

in their individual capacities.    Defendants admit that Plaintiff

has stated plausible claims at this stage against Cox and Howard

in their individual capacities but argue that Plaintiff has failed

to state a claim against Jessup in his individual capacity.     Dkt.

No. 4 at 1, 11.

     ^'It is well established in this Circuit that supervisory

officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or

vicarious liability." Cottone v. Jenne, 326 F.3d 1352, 1360 (llth

Cir. 2003) (citations omitted), abrogated in part on other grounds

by Randall v. Scott, 610 F.3d 701 (llth Cir. 2010).   ''Instead, to

hold a supervisor liable a plaintiff must show that the supervisor

either directly participated in the unconstitutional conduct or

that a causal connection exists between the supervisor's actions

and the alleged constitutional violation."   Keith v. DeKalb Cty.,

749 F.3d 1034, 1047-48 (llth Cir. 2014).

     The necessary causal connection can be established when
     a history of widespread abuse puts the responsible
     supervisor on notice of the need to correct the alleged
     deprivation, and he fails to do so. Alternatively, the
     causal connection may be established when a supervisor's
     custom   or   polity   ...   result[s]   in   deliberate
     indifference to constitutional rights or when facts
     support an inference that the supervisor directed the
     subordinates to act unlawfully or        knew that the

                                  15
      subordinates would act unlawfully and failed to stop
      them from doing so.

Cottone,     326   F.3d    at    1360     (internal quotation         marks     omitted)

(citations omitted). "The deprivations that constitute widespread

abuse    sufficient       to    notify    the    supervising      official      must   be

obvious, flagrant, rampant and of continued duration, rather than

isolated occurrences."            Hartley v. Parnell, 193 F.3d 1263, 1269

(11th Cir. 1999) (internal quotation mark omitted).                         "In short,

^the standard by which a supervisor is held liable in [his]

individual capacity for the actions of a subordinate is extremely

rigorous.'" Keith, 749 F.3d at 1048 (quoting Cottone, 326 F.3d at

1360) (alteration in original).

        Here, Plaintiff's Complaint alleges no facts showing that

Jessup personally participated in the actions at issue in this

case.      Rather, Jessup is only mentioned under Count 9 of the

complaint entitled "Indeliberate [sic] Indifference to Citizens

Rights Guaranteed by Fourteenth Amendment."                   Dkt. No. 1 at 13.        To

state a claim under this count. Plaintiff must allege facts showing

a   causal   connection         between    Jessup's     actions     and   the    alleged

excessive force         Plaintiff experienced           in   this   case.       However,

Plaintiff's Complaint fails to do just that.

         First,    in   attempting         to    show   a    causal   connection       by

demonstrating a pattern of widespread abuse, the Complaint states

that "[u]pon information and belief that above-described excessive

force used against Mr. TEMPLE and the injuries he suffered as a
                                            16
result is typical of the treatment others have suffered as a result

of the use by MCSO of unreasonable and excessive force during

arrests."      Dkt. No. 1 SI 64.   This statement on its own, without

more, is insufficient to plausibly allege that Jessup was on notice

of a history of widespread abuse that is '^^obvious, flagrant,

rampant and of continued duration."            Hartley, 193 F.3d at 1269.

The Complaint does not even allege that Jessup was specifically on

notice    of   any of this     alleged '^typical . . . treatment" of

excessive force at the        hands of the Mclntosh County Sheriff's

Office.


     Second,     Plaintiff    attempts    to   show   a    causal   connection

through a policy or custom by stating that ^'JESSUP has the duty

and responsibility as Sheriff . . . to supervise his deputies to

ensure that they do not engage in a pattern, practice or custom of

using unreasonable and excessive force during arrest and other

deputy-citizen encounters" and that he also has the duty and

responsibility to discipline deputies if they use excessive force.

Dkt. No. 1 5SI 67-68.        But, like the pattern of widespread abuse

justification, this statement on its own is insufficient to state

a claim of supervisory liability against Jessup.                Plaintiff has

alleged no facts showing a specific policy implemented or enforced

by Jessup.       Saying that the actions that             Plaintiff allegedly

suffered were ^^typical" of others' experiences is insufficient to

allege a specific policy.        Id. SI 64.    Moreover, Plaintiff simply

                                     17
has not alleged facts showing any unofficial custom attributable

to Jessup.     The Eleventh Circuit has explained that a                       custom is

an unwritten practice that is applied consistently enough to have

the   same   effect     as    a   policy            with   the   force    of   law"    and

^Md]emonstrating      a      policy       or    custom       requires     ^show[ing]    a

persistent and wide-spread practice.'"                      Goebert v. Lee Cty., 510

F.3d 1312, 1332 (11th Cir. 2007)(citations omitted).                           Plaintiff

has not alleged any facts supporting a custom of excessive force

during arrests or any facts showing a persistent and widespread

practice of excessive force.              In fact, the Complaint merely states

that Jessup has a duty to supervise his deputies to ensure that

they do not engage in any pattern, practice, or custom; it does

not allege that such a custom exists or to what extent it exists.

      Third,   Plaintiff alleges               no    facts in    the     Complaint that

support an inference that Jessup directed his deputies to act

unlawfully or knew that they would do so and failed to stop them.

Rather, the Complaint merely states that Jessup knows ''the use of

unreasonable and excessive force to arrest persons violates the

constitutional rights of such persons."                      Dkt. No. 1 ^ 66.      Thus,

Plaintiff fails to plausibly allege a causal connection between

Jessup and any alleged excessive force that Plaintiff experienced

in this case.


      Finally, although Count 9 of the Complaint, based on its

title,   appears   to     assert      a   claim       for   deliberate     indifference

                                               18
against     Jessup,      that   claim    also    fails        because    it   does     not

sufficiently       allege       that    cause      of     action.         ''Deliberate

indifference requires the following: '{1) subjective knowledge of

a risk of serious harm; (2) disregard of that risk; (3) by conduct

that is more than gross negligence.'" Franklin v. Curry, 738 F.3d

1246, 1250 (11th Cir. 2013) (citations omitted).                      Here, Plaintiff

does not allege that Jessup had subjective knowledge of a risk of

serious harm, that he disregarded that risk, or that his conduct

was more than gross negligence.                At most, the complaint alleges

that    Jessup     had    general      knowledge    that       excessive      force     is

unconstitutional, but such an assertion is insufficient to allege

a   claim   of deliberate       indifference.           See    id.    (holding   that a

defendant having general knowledge—"known or should have known"—

is insufficient to state a              claim for       deliberate      indifference).

For this reason, in addition to Plaintiff's failure to allege a

causal connection between Jessup and any alleged excessive force.

Defendants' Motion is GRANTED with respect to claims against Jessup

in his individual capacity.

IV.    State Law Claims


       A. State Sovereign Immunity

       Plaintiff also raises a variety of state law claims against

Defendants    in    this    case.       However,    under       the   Georgia    law    of

sovereign immunity. Defendants are immune from suit against these

state law claims in their official capacities.

                                          19
           Georgia, ^sovereign immunity extends to the state and all

of its departments and agencies.'" Carter v. Butts Cty., 821 F.3d

1310, 1323 (11th Cir. 2016) (quoting Ga. Const, art. I § 2, 5 IX).

This rule includes sheriffs and counties.                  Id.    Moreover, ^'suits

against county officials in their official capacities are in

reality suits against the county."              Muckle v. Robinson, No. 2:12-

CV-0061-RWS, 2013 WL 251113, at *4 (N.D. Ga. Jan. 23, 2013) (citing

Brandon v. Holt, 469 U.S. 464, 471-72 (1985)).                     Therefore,

defendant sued in his official capacity is entitled to the benefit

of the sovereign-immunity defense, but only to the extent that the

County has not waived it."                Carter, 821, F.3d at 1323.             Thus,

Defendants are entitled to sovereign immunity against Plaintiff's

state law claims unless Plaintiff can show that sovereign immunity

has been waived.    See id.


     As to waiver.      Plaintiff has not responded to                  Defendants'

Motion,    and therefore.     Plaintiff has           presented     no argument or

evidence that sovereign immunity has been waived for any these

Defendants.     ^'The burden of demonstrating a waiver of sovereign

immunity falls on the party seeking to benefit from it."                        Id. at

1324.     Plaintiff has not met that burden in this case.


     Plaintiff's only mention of waiver is in one sentence of the

Complaint which states: ^'Defendants have waived any defense of

sovereign    immunity   by    the        purchase    of   liability    insurance    or

otherwise."      Dkt.   No.   1     SI    9.    As   an   initial     matter,    legal


                                           20
conclusions like this are inappropriate in a complaint and should

instead be presented with supporting evidence in a response to

Defendants' Motion to Dismiss.               Even assuming that Plaintiff's

waiver argument is properly raised, it still fails under Georgia

law.   '''In Georgia, sovereign immunity may be waived only if 'a

statute expressly provides that sovereign immunity is waived and

the extent of such waiver.'"           Carter, 821 F.3d at 1323 (quoting

Grech, 335 F.3d at 1341).             While Georgia has waived sovereign

immunity for tort claims under the Georgia Tort Claims Act, that

act specifically excludes counties from the waiver.                    See id.

Moreover, in regards to liability insurance, while a Georgia

statute   does    waive   sovereign immunity for municipalities that

purchase general liability insurance, that waiver does not apply

to counties.      Athens-Clarke Cty. v. Torres, 540 S.E.2d 225, 226

(Ga. Ct. App. 2000) (finding that the liability insurance waiver

in   "O.C.G.A.    §   36-33-1    by    its     terms   applies   to   municipal

corporations, not to counties"); see also O.C.G.A. § 36-1-4 (2018)

("A county is not liable to suit for any cause of action unless

made so by statute.").          Finally, although "O.C.G.A. § 33-24-515

provides that a county waives its governmental immunity to the

extent of the      amount of liability insurance           purchased for the

negligence   of    its    officers,     agents,    servants,     attorneys,   or

employees arising from the         use of a motor        vehicle insurance,"

Gilbert v. Richardson, 452 S.E.2d 476, 480 (Ga. 1994), the alleged

                                        21
actions in this case have nothing to do with negligence arising

from the use of motor vehicles by any of the Defendants.            For these

reasons, the Court finds that Defendants have not waived their

sovereign immunity.

     Therefore, under Georgia law, Mclntosh County is entitled to

sovereign      immunity    against    Plaintiff's    state    law   claims.

Moreover, for the purposes of state sovereign immunity under the

Georgia Constitution, Sheriff Jessup and his deputies. Cox and

Howard,   in    their     official   capacities,    are   considered   county

officials.      As a court in the Northern District of Georgia has

stated, ^'[t]his is true notwithstanding the Court's determination

that Sheriff [Jessup] and the deputy Defendants, in their official

capacities, are ^arms of the state' for purposes of Plaintiff's

section 1983 claims" and the Eleventh Amendment.             Muckle, 2013 WL

251113, at *5.      That court further explained that ^^the Georgia

Court of Appeals has explained that while sheriffs, under certain

circumstances, may be characterized as state actors for purposes

of liability under section 1983, for purposes of liability under

state law, sheriffs are officials of the county."               Id. (citing

Nichols V. Prather, 650 S.E.2d 380, 384 (Ga. Ct. App. 2007)); see




  The Court also recognizes that to the extent that Plaintiff makes any state
law claims under a theory of respondeat superior against Mclntosh County under
Count 9 of the Complaint, those claims fail for an additional reason. "Georgia
courts . . . speak with unanimity in concluding that a defendant county cannot
be held liable for the tortious actions of the sheriff or his deputies in
performing their law enforcement activities."        Grech, 335 F.3d at 1337
(collecting supporting Georgia case law).
                                       22
also Boyd v. Nichols, 616 F. Supp. 2d 1331, 1348 (M.D. Ga. 2009)

(finding sheriff to be arm of the state for Eleventh Amendment

purposes but a      county official for state             sovereign   immunity

purposes).     Thus, Jessup, Cox, and Howard are also entitled to

sovereign immunity against Plaintiff's state law claims in their

official capacities.      Defendants' Motion with respect to any state

law claims against Mclntosh County or any state law claims against

Jessup, Cox, or Howard in their official capacities is hereby

GRANTED.


     B. Official Immunity

     Plaintiff s     Complaint    might    also    make    state   law   claims

against Sheriff Jessup in his individual capacity.                 However, to

the extent that the Complaint does so, those claims must be

dismissed because Jessup is entitled to official immunity under

Georgia law.     "^'With two exceptions, the Constitution of Georgia

protects public officials from personal liability for actions

performed in their official capacity."            Dukes v. Deaton, 852 F.3d

1035, 1044 (11th Cir. 2017) (citing Ga. Const. Art. I, § II, para.

IX.).      "Official immunity does not apply to ministerial acts

performed negligently or discretionary acts performed ^with actual




^2 Whether or not the Complaint makes state law claims against Sheriff Jessup
in his individual capacity is unclear.      Count 9 of the Complaint alleges
violations by Jessup involving supervising and discipling his deputies, but the
title of Count 9 cites the Fourteenth Amendment. However, out of an abundance
of caution and because Defendants raise the issue, the Court will address
Jessup's liability under possible state law claims.
                                      23
malice or with intent to cause injury.'"      Id. (quoting Murphy v.

Bajjani, 647 S.E.2d 54, 60 (Ga. 2007)).       ''A ministerial act is

commonly one that is simple, absolute, and definite, arising under

conditions admitted or proved to exist, and requiring merely the

execution of a specific duty." Murphy, 647 S.E.2d at 57.    However,

 [a] discretionary act . . . calls for the exercise of personal

deliberation and judgment, which in turn entails examining the

facts, reaching reasoned conclusions, and acting on them in a way

not specifically directed."    Id.

     Here, the allegations against Jessup involve his supervision

of his deputies', which is undoubtedly a discretionary function

under Georgia law.   See Jackson v. Payne, 757 S.E.2d 164, 166 (Ga.

Ct. App. 2014)    (''[T]his Court    has consistently held that the

operation of a police department, including the degree of training

and supervision to be provided its officers, is a discretionary

governmental function as opposed to a ministerial, proprietary, or

administratively routine function.").      Thus, under Georgia law,

Jessup is only liable for exercising this discretionary function

when the acts complained of are done with ^^actual malice or intent

to injure."   Dukes, 852 F.3d at 1045 (citing Bajjani, 647 S.E.2d

at 60).   '''Actual malice means 'a deliberate intention to do wrong,

and does not include implied malice, i.e., the reckless disregard

for the rights or safety of others. . . .     A deliberate intention




                                    24
to do wrong . . . must be the intent to cause the harm suffered by

the plaintiffs."      Id.

     Plaintiff has not alleged in the Complaint that Jessup acted

with actual malice or intent to injure.                 As explained above,

alleging that Jessup had general knowledge about excessive force

being unconstitutional and a duty to supervise and discipline his

deputies is not enough. Therefore, Defendants' Motion with respect

to any state law claims against Jessup in his individual capacity

is GRANTED, and Jessup is DISMISSED from the case.

                                   CONCLUSION


     For these reasons. Defendants' Motion is hereby GRANTED.             All

claims     against    Defendants    Mclntosh    County    Sheriff's    Office,

Mclntosh    County,    Georgia,     and   Sheriff    Jessup   are   DISMISSED.

Federal and state law claims against Defendants Cox and Howard in

their official capacities are DISMISSED.            The only remaining claims

in this case are federal and state law claims against Defendants

Cox and Howard in their individual capacities as well as claims

against the unidentified ^'John Does" not at issue before the Court

in Defendants' Motion.


     SO ORDERED, this 22nd day of January, 2019.




                                     HOW. LISA GODBBY WOOD, JUDGE
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA


                                       25
